Title: To James Madison from Edward Livingston, 24 October 1814
From: Livingston, Edward
To: Madison, James


        
          Sir
          New Orleans Octr 24 1814
        
        Supposing that the State of public Opinion in this part of the Union might at this Crisis prove interesting I have taken the liberty to enclose the proceedings of two public assemblies from which it may in some sort be gathered; if the ancient german mode be the true one of obtaining the Sense of the people this may be relied on, for you will observe Sir that one Set of proceedings were had after dinner.
        I do not mean however to give the idea that the great body of the people are impressed with the sentiments contained in these papers unfortunately this can not be said with truth, as yet; but it is certain that the endeavours which have been made to inculcate them have been much more Successful than could have been Expected and that they still progress. Four thousand men here & six in Florida will keep up the tone of public Sentiment & in my Opinion secure us against any attack.
        A number of Privateers first sailing under the french, afterwards under the Carthaginian flag have for four years past brought their prizes to the Bay of Barataria in this State, Government having neglected to break up this settlement they became bold from impunity, and their prizes were Openly Sold & Distributed thro the Country, and the most respectable inhabitants Supplied themselves with negroes and merchandize from this Scource, they have lately been broken up many of them taken, and by the Seizure of their papers those who Dealt with them are exposed to prosecution—the number of these as well as their influence is great—a general pardon for “Offences against the revenue Laws, those made against fitting out & serving in foreign privateers and for acts committed in vessels under the french or Carthaginian flags by Vessels resorting to Barataria which might be Construed into piracy” would quiet the public mind, and add to our maritime strength at least 500 Sailors who have Embraced that kind of life more from an idea that their Commissions were good than from any piratical Design; Should there be a rupture with Spain they will be of the greatest Service. I pray Sir that you will pardon the liberty I take in making these suggestions which think will be approved by all who are acquainted with the State of this Country. I have the honor to be with the highest Respe⟨ct⟩ sir Your Mo Obdt Servt
        
          Edw Livingston
        
      